EXHIBIT 10.4

 

EXECUTION COPY

 

 

This AMENDMENT NO. 5, dated as of August 10, 2005 (this “Amendment”) to the
Amended and Restated Receivables Transfer Agreement dated as of August 16, 2002,
as originally dated October 17, 2001, and as amended through and including the
date hereof in accordance with its terms (the “Receivables Transfer Agreement”),
by and among TYSON RECEIVABLES CORPORATION, a Delaware corporation, as
transferor (in such capacity, the “Transferor”), TYSON FOODS, INC., a Delaware
corporation, individually (“Tyson”), as collection agent (in such capacity, the
“Collection Agent”) and as guarantor under the Limited Guaranty set forth in
Article IX thereto (in such capacity, the “Guarantor”), the several commercial
paper conduits parties thereto and their respective permitted successors and
assigns (the “CP Conduit Purchasers”, each, individually, a “CP Conduit
Purchaser”), the several financial institutions parties thereto as “Committed
Purchasers” and their respective permitted successors and assigns (the
“Committed Purchasers”, each, individually, a “Committed Purchaser”), the agent
bank of each CP Conduit Purchaser and Committed Purchaser and its permitted
successor and assign (the “Funding Agent” with respect to such CP Conduit
Purchaser and Committed Purchaser), and JPMorgan Chase Bank, NA., a New York
state banking corporation (“JPMorgan”), as administrative agent for the benefit
of the CP Conduit Purchasers, the Committed Purchasers and the Funding Agents
(in such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the parties hereto have previously entered into the Receivables
Transfer Agreement;

 

WHEREAS, the parties wish to extend the Facility A Commitment Expiry Date from
August 12, 2005 to August 9, 2006;

 

WHEREAS, the parties wish to extend one component of the Facility B Commitment
Expiry Date from August 12, 2007 to August 9, 2008;

 

WHEREAS, the parties to the Receivables Transfer Agreement wish to amend the
Receivables Transfer Agreement pursuant to Section 10.02 of the Receivables
Transfer Agreement, subject to the terms and conditions set forth herein;

 

NOW THEREFORE, for and in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto consent and agree as follows:

 

90

 



 


--------------------------------------------------------------------------------



 

 

AGREEMENTS

 

SECTION 1. Definitions. Unless otherwise defined in this Amendment, all defined
terms used in this Amendment, including the Recitals hereto, shall have the
meanings ascribed to such terms in the Receivables Transfer Agreement.

 

SECTION 2. Amendments to Definitions. (a) The definition of Facility A
Commitment Expiry Date set forth in Schedule A to the Receivables Transfer
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Facility A Commitment Expiry Date” shall initially mean with respect to each
Committed Purchaser, August 9, 2006, as extended from time to time with respect
to such Committed Purchasers pursuant to Section 2.26 of the Receivables
Transfer Agreement.

 

(b) Clause (a) of the definition of Facility B Commitment Expiry Date set forth
in Schedule A to the Receivables Transfer Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(a) August 9, 2008;

 

SECTION 3. Amendments to the Agreement. The address and other related contact
information of the Administrative Agent set forth in Section 10.03 of the
Receivables Transfer Agreement is hereby amended and restated in its entirety to
read as follows:

 

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Mail Code: IL1-0594

Chicago, IL 60670

Attention:

Transaction Management

Telephone: (312) 732-4342

Telecopy:

(312) 732-3600

e-mail: abf.portfolio.management@jpmorgan.com

 

SECTION 4. Amendment to Schedule and Exhibit. (a) Schedule B of the Receivables
Transfer Agreement entitled “Schedule of CP Conduit Purchaser, Committed
Purchasers, Funding Agents, CP Conduit Funding Limits and Commitments” is
amended and restated in its entirety as set forth in Exhibit A hereto. (b)
Exhibit B of the Receivables Transfer Agreement entitled “List of Lockbox Banks
and Accounts” is amended and restated in is entirety as set forth in Exhibit B
hereto.

 

SECTION 5. Waivers of Notice Requirements. (a) Solely for the purposes of this
Amendment, in connection with the extension of the Facility A Commitment Expiry
Date, the Transferor, the Administrative Agent and each CP Conduit Purchaser
hereby waive the 30 days prior notice requirement applicable to each Committed
Purchaser set forth in Section 2.26 of the Receivables Transfer Agreement.
(b)              In connection with the addition and termination of certain
Lockbox Banks and Lockbox Accounts to be effectuated in August 2005, solely for
the purposes of this Amendment, the Parties hereto hereby waive the 30 days
prior notice requirement applicable to the Transferor and Sellers set forth in
Section 5.02(e) of the Receivables Transfer Agreement. The waivers provided for
in paragraphs 5(a) and 5(b) herein shall commence on the effectiveness of this
Amendment, and except in this instance, but at all times thereafter the
Receivables Transfer Agreement shall apply in all respects, and the parties to
the Receivables Transfer Agreement shall have all rights and remedies, as if
such waivers had never been granted.

 

91



 


--------------------------------------------------------------------------------



 

 

SECTION 6. Acknowledgment of Guarantor. The Guarantor hereby acknowledges
receipt of and notice of, and consents to the terms of, this Amendment.

 

SECTION 7. Representations and Warranties. The Transferor represents and
warrants to the Administrative Agent, the Funding Agents, the CP Conduit
Purchasers and the Committed Purchasers that its representations and warranties
set forth in Section 3.01 of the Receivables Transfer Agreement are true and
correct in all material respects, in each case as of the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respect as of such earlier date). Such representations
and warranties shall be deemed to have been made under the Receivables Transfer
Agreement.

 

SECTION 8. Counterparts; Conditions to Effectiveness. This Amendment may be
executed in two or more counterparts, each of which shall be an original, but
all of which together shall constitute one and the same instrument. This
Amendment will be effective on the date (the “Effective Date”) when:

 

(i) executed counterparts of this Amendment and the Amended and Restated Fee
Letter, between the Transferor, Tyson and the Administrative Agent (the “Amended
and Restated Fee Letter”), are delivered by each party hereto to the
Administrative Agent;

 

(ii) the Transferor shall have paid to each Committed Purchaser any fee then due
and payable to each Committed Purchaser under the Amended and Restated Fee
Letter;

 

(iii) the Rating Agencies shall have provided the Rating Confirmations in
accordance with Section 2.26 of the Receivables Transfer Agreement; and

 

(iv) the Administrative Agent has received such other documents, instruments,
certificates and opinions as the Administrative Agent or any Funding Agent shall
reasonably request.

 

SECTION 9. Agreement in Full Force and Effect. Except as expressly amended
hereby, the Receivables Transfer Agreement will continue in full force and
effect in accordance with the provisions thereof as in existence on the date
hereof. After the date of the effectiveness hereof, any reference to the
Receivables Transfer Agreement will mean the Receivables Transfer Agreement as
amended by this Amendment.

 

SECTION 10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 11. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[Remainder of this page intentionally left blank.]

 

92



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

TYSON RECEIVABLES CORPORATION,

as Transferor

 

 

By: /s/ Dennis Leatherby

Name: Dennis Leatherby

Title:

SVP Finance & Treasurer &

 

Interim CFO

 

 

 

TYSON FOODS, INC., individually, as

Collection Agent and as Guarantor

 

 

By: /s/ Dennis Leatherby

Name: Dennis Leatherby

Title:

SVP Finance & Treasurer &

 

Interim CFO

 

 

 

JPMORGAN CHASE BANK, N.A.

(formerly known as The Chase Manhattan

Bank), as Administrative Agent

 

 

By: /s/ Sherri Gerner

Name: Sherri Gerner

Title:

Vice President

 

 

93



 


--------------------------------------------------------------------------------



 

 

PARK AVENUE RECEIVABLES

COMPANY, LLC, as CP Conduit Purchaser

 

 

By: /s/ Sherri Gerner

Name: Sherri Gerner

Title:

Authorized Signer

 

 

JPMORGAN CHASE BANK, N.A.

(formerly known as The Chase Manhattan

Bank), as Committed Purchaser for Park

Avenue Receivables Company, LLC

 

 

By: /s/ Sherri Gerner

Name: Sherri Gerner

Title:

Vice President

 

 

JPMORGAN CHASE BANK, N.A.

(formerly known as The Chase Manhattan

Bank), as Funding Agent for Park Avenue

Receivables Company, LLC

 

 

By: /s/ Sherri Gerner

Name: Sherri Gerner

Title:

Vice President

 

 

 

94



 


--------------------------------------------------------------------------------



 

 

THREE PILLARS FUNDING LLC, as CP

Conduit Purchaser

 

 

By: /s/ Doris J. Hearn

Name: Doris J. Hearn

Title:

Vice President

 

 

SUNTRUST BANK, as Committed

Purchaser for Three Pillars Funding LLC

 

 

By: /s/ Gregory L. Cannon

Name: Gregory L. Cannon

Title:

Director

 

 

SUNTRUST BANK, as Funding Agent for

Three Pillars Funding LLC

 

 

By: /s/ Gregory L. Cannon

Name: Gregory L. Cannon

Title:

Director

 

 

95



 


--------------------------------------------------------------------------------



 

 

NIEUW AMSTERDAM RECEIVABLES

CORPORATION, as CP Conduit Purchaser

 

By: COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK

B.A., “RABOBANK

 

INTERNATIONAL”, NEW YORK

 

BRANCH, as Attorney-in-Fact

 

 

By: /s/ Jacqueline L. Arambuio

Name: Jacqueline L. Arambuio

Title:

Vice President

 

By: /s/ Wenchi Hu

Name: Wenchi Hu

Title:

Executive Director

 

 

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK

B.A., “RABOBANK

INTERNATIONAL”, NEW YORK

BRANCH, as Committed Purchaser

for Nieuw Amsterdam Receivables

Corporation

 

By: /s/ Jacqueline L. Arambuio

Name: Jacqueline L. Arambuio

Title:

Vice President

 

By: /s/ Wenchi Hu

Name: Wenchi Hu

Title:

Executive Director

 

 

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK

B.A., “RABOBANK

INTERNATIONAL”, NEW YORK

BRANCH, as Funding Agent for

Nieuw Amsterdam Receivables

Corporation

 

 

By: /s/ Jacqueline L. Arambuio

Name: Jacqueline L. Arambuio

Title:

Vice President

 

By: /s/ Wenchi Hu

Name: Wenchi Hu

Title:

Executive Director

 

 

96

 

 

 

 